IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 28, 2009

                                     No. 08-20565                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BACILIO A AMORRORTU, individually, victim of political persecution

                                                   Plaintiff-Appellant
v.

REPUBLIC OF PERU

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:06-CV-4012


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Bacilio A. Amorrortu appeals the dismissal of his claims for lack of subject
matter jurisdiction pursuant to F ED. R. C IV. P. 12(b)(1). For the reasons stated
by the district court, we conclude that Amorrortu has failed to allege a sufficient
basis for jurisdiction under the Foreign Sovereign Immunities Act. See 28 U.S.C.
§ 1605.
       Accordingly, we AFFIRM.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.